Exhibit 99.4 Advisors relied upon in the consolidated financial statements for the years ended December 31, 2011, 2010 and 2009 Exhibit No. Name of advisor Nature of professional advice Reference to theconsolidated financial statements Colliers International Valuation of Radisson Blu Hotel and Centre Ville Apart Hotel in Bucharest, Romania as of December 31, 2010 and 2011 Note 15 (i) SHM Smith Hodgkinson (Romania) srl Valuation dated February 1, 2010 of Radisson Hotel Complex Bucharest of SC Bucuresti Turism SA as of December 31, 2009 Note 15 (i) Financial Immunities Ltd. Valuation of Interest Rate Swap Transaction (IRS) of Plaza Centers N.V. ("PC") in respect of Series A Debentures as of December 31, 2011 Notes 2 AF. (1) e. and 20 (II) b Financial Immunities Ltd. Valuation of Interest Rate Swap Transaction (IRS) of PC in respect of Series B Debentures as of December 31, 2010, 2009 Notes 2 AF. (1) e. and 9 A. (iv) Financial Immunities Ltd. Valuation of Interest Rate Swap Transaction (IRS) of PC in respect of Polish Debentures as of December 31, 2011 Note 20 (II) c Financial Immunities Dealing Room Ltd. Valuation of options granted by PC on November 24, 2009, March 23, 2010 , May 25, 2010 , August23, 2010, November 18, 2010, August 23, 2011 and November 22, 2011 under the framework of ESOP 2008 and 2011 re-pricing valuation Note 25 B. Financial Immunities Dealing Room Ltd. Valuation of options granted by PC India Holdings Public Company Limited and Elbit Plaza India Real Estate Holding Limited, on March 22, 2011 Note 25 E. BDO Ziv Haft Consulting and Management Ltd. Valuation of options granted by PC under ESOP 2008 on March 26, 2009 and May 26, 2009 Note 25 B. Financial Immunities Dealing Room Ltd. Valuation of options granted by PC to the Company's former Vice Chairman of the Board in respect of PC's operations in Indiaas of December 31, 2011,2010 and December 31, 2009 Note 27 B (6). Giza Zinger Even Valuation of embedded derivative included in a loan agreement as of December 31, 2009 Notes 30 C (2) Giza Zinger Even Valuations of options granted by the Company during the year ended December 31,2010 and 2009 under the Company 2006 and 2008 Option Plan and 2011 re-pricing valuation for the year ended December 31 2011 Note 25 A. Jones Lang LaSalle Kft Valuation of certain trading property of PC as of December 31, 2011, 2010and 2009 Notes 2 AF. (1) a and 8 G. Giza Zinger Even Valuation of Series I Convertible Debentures as of December 31, 2009 Note19 G. Giza Zinger Even Fair value estimation of financial instrument given to the Companyand by the Company to Park Plaza London, as of December 31, 2011 and 2010 Note 9 (IV) b Giza Zinger Even Valuation of certain acquired intangible and tangible assets of EDT Retail Trust, as of June 18, 2010 Note 3. Giza Zinger Even Valuations of options granted by the Company during the year ended December 31, 2011, under the Elbit Medical Option Plan Note 25 A Giza Zinger Even Valuations of options granted by Elbit Plaza USA Ltd. during the year ended December 31, 2011, under the Elbit Plaza USA Option Plan Note 25 D De-Kalo Ben-Yehuda Valuation of Varcode Ltd. as of December 31, 2011 Note 15 (i) Financial Immunities Dealing Room Ltd. Methodology for estimation of discount rate applicable to the Office of Chief Scientist liability granted to InSightec Ltd. Note 20 (i)
